Opinion issued November 21, 2002







In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00785-CV
____________

IN RE EXCEL AUTO AND TRUCK LEASING, L.L.P., Relator



Original Proceeding on Petition for Writ of Mandamus



O P I N I O N
	Relator, Excel Auto and Truck Leasing, L.L.P., has filed a petition for writ of
mandamus complaining of Judge Landry's (1) April 2, 2002 morning-of-trial order
overruling its objection to Judge Landry's presiding over the trial.
	We deny the petition for writ of mandamus.
PER CURIAM
Panel consists of Justices Hedges, Keyes, and Duggan. (2)
Do not publish.  Tex. R. App. P. 47.
1.    The Honorable Edward J. Landry, visiting judge of the 61st District Court
of Harris County.  The underlying case is trial court no. 2001-35826, styled Alief
Independent School District, et al. v. Excel Auto and Truck Leasing, L.L.P.
2.    The Honorable Lee Duggan, Jr., retired Justice, Court of Appeals, First
District of Texas at Houston, participating by assignment.